DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schrems et al (US 2002/0182819).
Schrems et al (US 2002/0182819) disclose an etching process of a substrate 5, wherein forming a protective layer containing phosphorous onto sidewall 30 of trench 10; and etching the layer by widening the lower region 50 of the substrate after forming the protective layer (see Figure 1G; and [0038],[0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Yokoyama et al (US 2021/0143017).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Yokoyama et al disclose an etching process of a silicon–containing substrate [0027] and the substrate could be carbon-containing substrate [0029] (reads on the organic layer of claim 20).
Yokoyama et al disclose that the etching is performed in the step STP by generating plasma from a process gas includes components a halogen component (or a part of the process gas) and a phosphorous component; and forming a protective film (PF) in the ST3 step and the protective film PF is formed on the surface of a side wall defining a recess in the silicon-containing film SF [0100], wherein the process gas may contain at least one phosphorus-containing molecule, such as phosphine (PH.sub.3) [0102] and aforesaid phosphorus-containing gas resemble as the claimed first gas and Yokoyama et al disclose that the process gas further contain NH.sub.3 and the process gas may further contain oxygen.  The process gas may contain carbon and hydrogen; and an oxygen-containing gas, for example, O.sub.2 [0103],[0104] and aforesaid NH3 reads on the claimed second gas of an inorganic compound with an N-H bond as of the instant claim 6 and the H2 or the oxygen reads on the instant claim 8.
Yokoyama et al may not explicitly disclose etching the layer to increase a depth of the recess after the forming of the protective layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Yokoyama et al’s teaching of etching the layer and deposition of the PF on the sidewall of a recess or trench are performed sequentially to increase a depth of the recess, while protecting upper portion of the recess as the etching progresses.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun (US 5,406,111) discloses forming a protective film containing phosphorus (60) on the trench sidewall 24 (Figure 10; col.5, lines 37-49); another very closest prior art, Katsunuma (US 10,923,360) disclose an etching process of an organic layer, wherein the organic film has a side wall surface and a bottom surface that define an opening.  The method includes (i) forming a precursor layer on the organic film, and (ii) etching the organic film by an oxygen species from an oxygen-containing gas.  In the step of etching the organic film, the precursor layer is oxidized by the oxygen species from the oxygen-containing gas to form a protection region (col.1, lines 55-63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713